Opinion by
Walker, R. S., P. J.
§ 1059. Assignment of errors; errors not assigned will not be noticed; errors not presented in brief will not be considered. This case comes before the court under the “new rules,” and we shall therefore consider only those questions which are presented by the appellant in the brief filed by its counsel. The appellant’s first proposition is that the verdict and judgment are not supported by the evidence. It is a sufficient reply to this point to say that the appellant has not assigned any such error for revision. There are four grounds of error assigned, and they all distinctly relate to the ruling of the court upon the pleadings and the charges of the court as given, and the instructions refused to be given. No complaint is made of the verdict of the jury, or the judgment which was rendered upon it. The second proposition contained in the brief is but a repetition of the first, with a specification of its grounds for insisting that the verdict and judgment are not supported by the evidence. .These are the only points presented in the brief. We have inspected the record and discover no fundamental error, and shall not consider the assignments of error which appellant’s counsel has not seen proper to present or discuss in his brief. [Rule 29, Supreme Court, 47 Tex. 603.]
Affirmed.